CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated February 13, 2017, relating to the financial statements and financial highlights, which appears in Vanguard Institutional Index Funds Annual Report on Form N-CSR for the year ended December 31, 2016, and of our report dated February 17, 2017, relating to the financial statements and financial highlights, which appears in Vanguard Institutional Total Stock Market Index Funds (constituting Vanguard Institutional Index Funds) Annual Report on Form N-CSR for the year ended December 31, 2016. We also consent to the references to us under the headings Financial Highlights, Financial Statements and Service ProvidersIndependent Registered Public Accounting Firm in such Registration Statement. /s/PricewaterhouseCoopers LLP Philadelphia, Pennsylvania April 25, 2017
